DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on January 27, 2020.  Claims 1-10 are pending and examined below.
Drawings
The drawings are objected to because Figure 5 has multiple figures represented without lead lines and/or a bracket indicating how the figures are connected.  Applicant should use lead lines or a bracket to indicate how the components are connected to one another or have each figure represented by its own figure number (e.g. Figure 5 could be represented as Figure 5a and Figure 5b) .   See: 37 CFR 1.84(h)(1). 
The drawings are objected to for Figures 1- 4 under 37 CFR 1.84(b).  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications due to shading inconsistencies that may interfere with visually ascertaining details of the invention and with reproducing the drawing in the event the application is issued. The Office will accept photographs in utility and design applications, however, if photographs are the only practicable medium for illustrating the claimed invention. In this instance, the subject matter of this application admits of illustration by a black and white drawing with solid black lines as outlined in 37 CFR 1.84(a)(1) and (c)-(y).  Therefore, replacement drawings in place of the photographs are required. No new matter should be entered. See 37 CFR 1.121d(1) and (2) for guidance on amending the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract – Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is less than 50 words in length.   Applicant is advised to refrain from using “size selection are disclosed”.  The word “disclosed” should be avoided.  
MPEP 608.01(b). Appropriate correction is required.
Specification
The specification is objected to because: The specification uses “LYCRA ®”, without capitalizing all letters. (See paragraph 0035), which is a trade name or a mark used in commerce, has been noted in this application The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Please capitalize every letter of the word of the trademark “LYCRA®”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 has an improper decency from itself, and a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For examination purpose the Examiner will evaluate claim 6 as if it depends from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature to Jalie ‘3892, “JOELLE”, (2018) Online PDF. Les patrons Jalie. Web. https://jalie.com/products/joelle-half-zip-leotards-sewing-pattern?_pos=15&_sid=d23146d66&_ss=r , (herein after “Jalie ‘3892”).
As to Claim 1, Jalie ‘3892 discloses a method of constructing a garment (See Pattern/Size Chart #3892, of Jalie), comprising: selecting a size of a bodice portion based at least in part on a bust measurement (See Jalie’s Sewing Pattern #3892 Page 1 “Measurements” of Size Chart (Bodice Pattern piece A/B and bust measurement chart #1); selecting a size of a bottom portion based at least in part on a waist measurement and a hips measurement (See Jalie’s Sewing Pattern #3892, Page 1 “Measurements”  of Jalie, teaching measuring a waist measurement (#2) and hip measurement (#3)); selecting a length of the garment based at least in part on a length measurement (See Size Chart #3892, Page 1 “Measurements”  of Jalie, teaching measuring a length (#4 Tronc and Girth), and coupling the bodice portion to the bottom portion (See Jalie’s Sewing Pattern #3892, Page 8,and View B - Back and Assembly, teaching pinning right side of bodice to right side of briefs, matching center fronts, with the elastic topstitching aligned with the side seam and stitch 1 cm (3/8’’) from edge. (29).)
As to Claim 5, Jalie ‘3892 discloses the method of claim 1, in which the size of the bodice portion ranges from a size 0 to a size 8 (See Annotated Figure #A below, See Pattern # 3892 of Jalie.  Size 0 in the US as provided by the Applicant is a Bust Measurement of 27”-29”.  The prior art reference teaches the same bust measurements which correlates to the specific bodice portion range recited in the Applicant’s disclosure. See Figure #A.  Subsequently, Figure #A illustrates the additional bust measurements for sizes (2,4,6 and 8) for the bodice portion as provided in the disclosure and shown below)

    PNG
    media_image1.png
    888
    1872
    media_image1.png
    Greyscale

As to Claim 6, Jalie ‘3892 discloses the method of claim 1, in which the size of the bottom portion ranges from a size 0 to a size 8 (See Annotated Figure #B below, See Pattern # 3892 of Jalie. Size 0 in the US as provided by the Applicant is a Waist Measurement  of 22”-24”.  The prior art reference teaches the same waist measurement recited in the Applicant’s disclosure. See Figure #B.  Subsequently, Figure #B illustrates the additional waist measurements for sizes (2,4,6 and 8) for the bottom portion as provided in the disclosure and shown below)

    PNG
    media_image2.png
    747
    1431
    media_image2.png
    Greyscale

As to Claim 7, Jalie ‘3892 discloses the method of claim 1, in which the size of the bodice portion ranges from a size extra small (XS) to a size extra-large (XL) (See Annotated Figure #C below, See Pattern # 3892 of Jalie. Size XS in the US as provided by the Applicant is a bodice portion  of 27”-29” for the bottom portion per the disclosure.  The prior art reference teaches the same waist measurement recited in the Applicant’s disclosure. See Figure #C.  Subsequently, Figure #C illustrates the additional bust measurement range for sizes (S,M,L and XL) for the bodice portion range as provided in the disclosure and shown below).

    PNG
    media_image3.png
    962
    1888
    media_image3.png
    Greyscale


As to Claim 8, Jalie ‘3892 discloses the method of claim 1, in which size of the bottom portion ranges from a size extra small (XS) to a size extra-large (XL) (See Annotated Figure #D below, See Pattern # 3892 of Jalie. Size XS in the US as provided by the Applicant is a Waist Measurement  of 22”-24” for the bottom portion per the disclosure.  The prior art reference teaches the same waist measurement recited in the Applicant’s disclosure. See Figure #D.  Subsequently, Figure #D illustrates the additional waist measurements for sizes (S,M,L and XL) for the bottom portion range as provided in the disclosure and shown below). 

    PNG
    media_image4.png
    863
    1882
    media_image4.png
    Greyscale


As to Claim 9, Jalie ‘3892 discloses the method of Claim 1, in which the size of the bodice portion is only pairable with a subset of the sizes of the bottom portion (See Pattern # 3892, Page 8 of Jalie, teaching in View B- Back and Assembly, “P in right side of bodice to right side of briefs, matching center fronts, with the elastic topstitching aligned with the side seam and stitch 1 cm (3/8’’) from edge. (29)”.  Jalie suggest that the size of the bodice portion is only pairable with a subset of the sizes of the bottom portion by providing the different sizes in the bodice and the briefs based on the bust and waist measurements).
As to Claim 10, Jalie discloses the method of Claim 1, in which a size of the garment is selected from a group consisting of short, medium, and long (See Annotated Figure #E below, See Pattern # 3892 of Jalie. Size Short in the US as provided by the Applicant is a Torso Measurement  of 53”-55” for the size of the garment per the disclosure.  The prior art reference teaches the same torso range recited in the Applicant’s disclosure. See Figure #E.  Subsequently, Figure #E illustrates the additional torso measurements for sizes (Medium and Large) for the size of the garment as provided in the disclosure and shown below).

    PNG
    media_image5.png
    925
    1852
    media_image5.png
    Greyscale


Claims 2 – 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Non-Patent Literature to Jalie ‘3892, “JOELLE”, (2018) Online PDF. Les patrons Jalie. Web. https://jalie.com/products/joelle-half-zip-leotards-sewing-pattern?_pos=15&_sid=d23146d66&_ss=r , (herein after “Jalie ‘3892”), in view of Non-Patent Literature to Jalie ‘2446, “Bikini Pattern Sizes”, (2004) Online PDF. Les patrons Jalie. Web. https://cdn.shopify.com/s/files/1/0267/4075/2568/files/product_sizes_2446.pdf?v=1605550702 (herein after “Jalie ‘2446”)
As to Claim 2, Jalie ‘3892 discloses the method of claim 1. 
However, Jalie ‘3892 does not explicitly disclose the method in which selecting a size of the bodice portion is further based on a bra cup size.  
Jalie ‘2446 teaches patterns and sizes and discloses the method in which selecting a size of the bodice portion is further based on a bra cup size (See Annotated Figure AA ,and Bikini Pattern Sizes Page 1, Sections 1-2 teaching selecting a bra cup size) (See Annotated Figure #AA below of Jalie, Cup Size A in the US as provided by the Applicant is a Bust Measurement less than 27” for the cup size per the disclosure.  The prior art reference teaches the same bust measurement recited in the Applicant’s disclosure. See Figure #AA.  Subsequently, Figure #AA illustrates the additional bust measurements for sizes (B, C, D, and DD) for the bust portion as provided in the disclosure and shown below).

    PNG
    media_image6.png
    968
    1790
    media_image6.png
    Greyscale

Jalie ‘3892  is analogous art to the claimed invention as it relates to a method for making a leotard in a plurality of sizes for the garment wearer; and, Jalie ‘2446 is analogous art to the claimed invention in that it provides an ability to use cups as pad inserts to further customize the swimwear top for the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of forming the bodice of Jalie ‘3892, with the method in which selecting a size of the bodice portion is further based on a bra cup size, as taught by Jalie ‘2446, in order to provide further customization and support in the bodice for the garment wearer by securing the movement of the bodice for the garment wearer .
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 3, Jalie ‘3892/‘2446 discloses the method of claim 2, in which the garment is a swimsuit (See Pattern # 2446 of Jalie, teaching a swimsuit (Bikini).  
As to Claim 4, Jalie ‘3892/‘2446 discloses the method of claim 2, in which the garment is a leotard (See Pattern # 3892 of Jalie. Page 1, teaching a leotard).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The pertinent prior art cited relates to garments with similar
features disclosed; however, the closest prior art to the claimed invention has been
used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732